Exhibit No. 10.1

NONQUALIFIED

STOCK OPTION AGREEMENT

(Date)

No. of Shares: __,000

Exercise Price per Share: $              

Date of Grant:

Expiration Date:

Option Number: ______

PERSONAL AND CONFIDENTIAL:

(Name and Address)

Dear (Salutation):

We are pleased to inform you that, as a key associate or a member of the Board
of Directors of United Retail Group, Inc. (herein called the “Company”) or one
of its subsidiaries, you have been granted an option under the Company’s 2006
Equity-Based Compensation and Performance Incentive Plan (herein called the
“Plan”). The option gives you the right to purchase units, consisting of one
share of common stock, $.001 par value per share, with a stock purchase warrant
attached (herein collectively called “shares”) of the Company, subject to your
acceptance of the award as provided in Section 1 below and the terms and
conditions that follow in this letter agreement or are contained in the Plan.
The date of the grant evidenced by this letter agreement (herein called the date
of grant), the date the option expires, the maximum number of shares the option
entitles you to purchase and the exercise price per share are set forth above.
(The option is not intended to be an “incentive stock option” within the meaning
of Section 422A of the Internal Revenue Code.) A copy of the Plan and a Notice
of Exercise of Option form are enclosed. The terms and conditions of the option,
including non-standard provisions permitted by the Plan, are set forth below,
provided, however, that in the event of any inconsistency between the provisions
of this letter agreement and the Plan, the provisions of the Plan shall prevail.

1.          Acceptance of Option. The option cannot be exercised unless you sign
your name in the space provided on the enclosed copies of this letter agreement
and cause one signed copy to be delivered to the Secretary of the Company, 365
West Passaic Street, Rochelle Park, New Jersey, 07662, before 4:30 p.m. Eastern
time on the 30th day after the date of grant. If the Secretary does not receive
your properly executed copy of this letter agreement before 4:30 p.m. Eastern
time on the 30th day after the date of grant, then, anything in this letter
agreement to the contrary notwithstanding, the option will be void ab initio and
of no effect. (Your signing and delivering a copy of this letter agreement will
not commit you to purchase any of the shares that are subject to the option but
will evidence your acceptance of the option upon the terms and conditions herein
stated.)



 



 

2.

Exercise.

(a)    Subject to the provisions of this Section 2 and of Sections 4, 5(b), 8(c)
and 9, the option shall be exercisable, in integral multiples of 100 shares
each, as to 25% of the shares subject to the option on the completion of the
first full year after the date of grant and as to an additional 25% of such
shares on the completion of each of the next three years. Except as otherwise
provided in Section 4, the option shall lapse on the seventh anniversary of the
date of grant.

(b)    The option shall not become exercisable unless you shall have remained
continuously in the employ or service of the Company or of one or more of its
subsidiaries (as defined in the Plan) for at least one year beginning with the
date of grant, except as provided in Sections 4 and 9.

3.      Transferability of Option. The option shall not be transferable by you
otherwise than (i) by will, (ii) by the laws of descent and distribution, (iii)
pursuant to a domestic relations order or (iv) by gift to any member of your
immediate family or to a trust solely for the benefit of such immediate family
members. During your lifetime, the option shall be exercisable only by you
unless it has been transferred to a member of your immediate family or to a
trust solely for the benefit of your immediate family members, in which case it
may be exercisable only by such transferee. For the purpose of this provision,
your “immediate family” shall mean your spouse, children and grandchildren. Any
transferred option shall continue to be subject to the terms and conditions of
this Agreement, including, without limitation, the provisions of Section 5 and
shall be reported in writing promptly to the Treasury Desk at the Home Office.

4.      Death or Disability. Section 2 to the contrary notwithstanding, if your
employment by or service with the Company or a subsidiary terminates by reason
of your death or disability (as defined in the Plan), the option will become
immediately exercisable in full and non-forfeitable and shall continue to be
exercisable for a period of one year from the date of termination.

5.

Other Termination of Employment or Service.

(a)    Subject to Section 5(b), if your employment or other service with the
Company or a subsidiary terminates otherwise than by reason of your death or
disability, the option shall terminate and cease to be exercisable three months
after termination, except in the case of termination by the Company for cause
(as defined in the Plan), in which case, subject to Section 9, the option shall
be forfeited and no longer exercisable.

(b)    Section 2 to the contrary notwithstanding but subject to Section 9, if
the Compensation Committee of the Company’s Board of Directors (the “Committee”)
determines that you violated a non-competition agreement with the Company in any
material respect, the option shall be forfeited at the time the Committee’s
determination is made and no shares shall be issued thereafter.



 



 

(c)     For the purposes of this letter agreement, your employment by a
subsidiary of the Company shall be considered terminated on the date that the
company by which you are employed is no longer a subsidiary of the Company

6.      Listing Requirements. The Company shall not be obligated to deliver any
certificates representing shares until all applicable requirements imposed by
federal and state securities laws and by any stock exchanges or NASDAQ upon
which the shares may be listed have been fully met. No fractional shares will be
delivered.

7.      Transfer of Employment; Leave of Absence. A transfer of your employment
from the Company to a subsidiary or vice versa, or from one subsidiary to
another, without an intervening period, shall not be deemed a termination of
employment. If you are granted an authorized leave of absence, you shall be
deemed to have remained in the employ of the Company or a subsidiary during such
leave of absence.

8.

Adjustments in Option.

(a)    The existence of this letter agreement and the option shall not affect or
restrict in any way the right or power of the Board of Directors or the
stockholders of the Company to make or authorize any reorganization or other
change in its capital or business structure, any merger or consolidation of the
Company, any issue of bonds, debentures, preferred or prior preference stock
ahead of or affecting the shares or the rights thereof, the dissolution or
liquidation of the Company or any sale or transfer of all or any part of its
assets or business.

(b)    In the event of any change in or affecting the outstanding shares by
reason of a stock dividend or split, merger or consolidation (whether or not the
Company is the surviving corporation), recapitalization, spin-off,
reorganization, combination or exchange of shares or other similar corporate
changes or an extraordinary dividend in cash, securities or other property, the
Board of Directors shall make such amendments to the Plan, this letter agreement
and the option and make such adjustments and take actions thereunder as it deems
appropriate, in its sole discretion, under the circumstances. Such amendments,
adjustments and actions may include, but are not limited to, (i) changes in the
number and kind of shares then remaining subject to the option, (ii) changes in
the exercise price per share without any change in the aggregate exercise price
to be paid therefor upon exercise of the option, and (iii) accelerating the
vesting of the option. The determination by the Board as to the terms of any of
the foregoing adjustments shall be conclusive and binding.



 



 

(c)     In the event that changes in the number and kind of shares subject to
the option or the exercise price per share referred to in Section 8(b) take
effect upon a change in control, you shall have the right (herein called a
“limited right”) in lieu of exercising the option to receive cash in lieu of
shares equal to the excess of the fair market value of the shares on the date of
change in control over the aggregate exercise price, less applicable income tax
withholding.

(d)  The limited right may be exercised for 10 business days after you first
become aware of the change in control by delivering a signed notice of the
exercise of the limited right to the Treasury Desk at the home office of the
Company or the equivalent at its successor, as the case may be (a fax received
there qualifies as delivery). Delivery of a signed notice constitutes your
legally binding irrevocable commitment to accept cash in lieu of exercising the
option, which shall be cancelled when the cash payment is made to you. Payment
by the Company shall be made within seven calendar days after timely delivery of
the notice of exercise of the limited right.

9.      Change in Control. In the event the option remains outstanding when a
change in control of the Company occurs, the option shall automatically become
fully exercisable and non-forfeitable, Sections 2 and 5 to the contrary
notwithstanding. However, the Committee may provide, at any time prior to the
occurrence of a change in control, that the shares that may be issued pursuant
to the option shall be cashed out on the basis of a net issuance using the fair
market value on the date of the change in control and applicable income tax
withholding.

10.   Stockholder Rights. Neither you nor any other person shall have any rights
of a stockholder as to shares underlying the option until, after proper exercise
of the option, such shares shall have been recorded by the Company’s registrar,
Continental Stock Transfer and Trust Company (herein called “Continental”), as
having been issued or transferred, as the case may be.

11.   Notice of Exercise. Subject to the terms and conditions of this letter
agreement, the option may be exercised, in whole at any time or in part from
time to time in integral multiples of 100 shares each, during the period
permitted by the terms of this letter agreement. Options are exercised by
delivering a signed Notice of Exercise of Option form to the Treasury Desk at
the Home Office (a fax received there qualifies as delivery). Delivery of a
signed form constitutes your legally binding irrevocable commitment to purchase
the number of shares indicated on the form. In the case of any such delivery by
facsimile transmission, the original Notice of Exercise of Option form shall be
promptly forwarded by you by hand or mail to the Treasury Desk, but delivery
thereof to the Treasury Desk shall not be a condition to exercise of the option
and the receipt of the facsimile transmission by the Treasury Desk shall be
sufficient therefor. If a properly executed Notice of Exercise of Option form is
not received by the Treasury Desk of the Company by the applicable expiration
date specified in Sections 2(a), 4 or 5, or if a properly executed notice of
exercise of limited right is not received by the Treasury Desk of the Company or
the equivalent at its successor by the expiration date specified in Section
8(d), such notice will be deemed void and of no effect. If notice of exercise of
the option is given by a person other than you, the Company may require as a
condition to exercise of the option the submission to the Company of appropriate
proof of the right of such person to exercise the option. Certificates for any
shares purchased upon exercise will be issued and delivered as soon as
practicable, subject to Section 6.



 



 

12.

Payment of Exercise Price.

(a)   Subject to Section 12(d), payment of the full price per share plus taxes,
if applicable, is due by the seventh calendar day after delivery of the Notice
of Exercise of Option form. Payment for the shares to be issued is generally
made by delivering to the Treasury Desk at the Home Office either a certified or
cashier’s check or a check drawn by a stock brokerage firm to the order of
United Retail Group, Inc. or stock certificates for shares that you have owned
beneficially for at least six months together with a stock power signed in blank
(the stock certificates are then cancelled and the shares are placed in the
Company’s treasury to complete what is called a “swap.”) A combination of the
two payment methods is allowed. Funds may also be delivered by a bank wire to
the Company’s account (call the Treasury Desk for bank wire instructions).
Shares of Company stock to be used in a swap may also be deposited with
Continental electronically by DWAC for transfer to the Company’s treasury stock
account (have your stock brokerage firm call the Company’s General Counsel for
details).

 

(b)     You may inquire of the Treasury Desk about the total amount due
(including Federal, State and local taxes). The Treasury Desk will also advise
you of the number of outstanding shares that need to be surrendered for
cancellation, if you elect a swap in lieu of cash tender.

 

(c)     If a Registration Statement on Form S-8 is in effect with respect to the
option, you can arrange with your stockbroker to have the broker exercise your
stock options on your behalf and have the shares withdrawn from Continental
electronically by DWAC for deposit in your brokerage account. In that case, it
is preferable send the signed Notice of Exercise of Option form to your broker
for forwarding to the Treasury Desk with its check rather than sending the
Notice directly to the Treasury Desk yourself. (If the stockbroker also sells
shares, the transaction is called a “cashless exercise.”)

 

(d)     Section 12(a) to the contrary notwithstanding, in lieu of paying the
exercise price, you may direct the Company to satisfy the exercise price payable
by withholding shares that would otherwise be issued to you upon exercise of the
option having a fair market value equivalent to the exercise price, in which
case the Company will issue to you only the net number of shares.



 



 

 

13.

Tax Matters.

(a)    Before exercising the option, you should consult your tax accountant
about tax consequences.

(b)    Upon exercise of an option by an associate, Federal income tax
withholding (and state and local income tax withholding, if applicable) may be
required in respect of taxes on income realized. Associates and their permitted
transferees exercising options are required to deliver to the Company the
amounts that it determines should be withheld, provided, however, that a portion
or all of such withholding taxes may be paid by electing to (i) have the Company
withhold a portion of the shares otherwise issuable upon exercise of the option
or (ii) deliver other shares that have been owned for at least six months, in
either case having a fair market value on the date that the amount of tax to be
withheld is to be determined of the amount to be withheld, provided that the
election shall be irrevocable and subject to the approval of the Committee. You
may also arrange to have such tax withholding paid directly to the Company by
your broker on your behalf from the proceeds of the sale of shares through a
cashless exercise procedure.

14.

Employment.

Nothing contained in this letter agreement shall confer any right to continue in
the employ or other service of the Company or a subsidiary or limit in any way
the right of the Company or a subsidiary to change your compensation or other
benefits or to terminate your employment or other service with or without cause.

15.

Short-Swing Trading.

An executive officer of the Company or one of its subsidiaries or a member of
the Board of Directors of the Company who exercises an option or whose option is
cashed out must report the disposition of the option on a Form 4 Statement of
Changes in Beneficial Ownership filed within two trading days with the EDGAR
database of the Securities and Exchange Commission. (The General Counsel of the
Company will draft the Form 4 on request but the filing is the personal
responsibility of the optionholder.) Further, executive officers and Board
members should review the Company’s Policy Statement On Insider Trading before
making arrangements for the sale of shares to be issued upon exercise of the
option, such as a cashless exercise procedure.



 



 

16.

Recruiting Company Associates.

For a period of ten years after the date of grant set forth above, you shall
not, directly or indirectly, (i) induce or attempt to influence any employee of,
or consultant under contract with, the Company to leave its employ; or (ii) take
an active part in aiding any competitor of the Company or any other person in
any attempt to induce or influence any employee of, or consultant under contract
with, the Company to leave its employ.

17.

Confidential Information.

You shall never use, disclose or divulge, furnish or make accessible to anyone,
directly or indirectly, any (i) trade secrets, confidential or proprietary
information, and any other non-public knowledge, information, documents or
materials, owned, developed or possessed by the Company, whether in tangible or
intangible form, and learned or obtained while in the employ of the Company,
including, but not limited to, the Company’s research and development
operations, identities of employees, business relationships, products (including
prices, costs, sales or content), processes, techniques, contracts, financial
information or measures, business methods, future business plans, data bases,
computer programs, designs, models and operating procedures, and (ii) private
information about any of the Company’s other employees learned or obtained while
in the employ of the Company (collectively, “Information”), but excluding any
Information that shall become generally known to the public or in the trade
without violation of this Section 17.

18.

Making Disparaging Statements.

Neither you nor the Company shall ever make or authorize any public statement
disparaging the other party, provided, however, that neither party shall be
restricted in responding to any legal process.

19.

Time of Essence.

Time is of the essence of the provisions of this letter agreement with respect
to delivering notices and making payments. There is no grace period.

20.

Successors.

This letter agreement is binding on your heirs and personal representatives and
permitted transferees and on the successors of the Company.



 



 

21.

Equitable Remedies.

Each party acknowledges and agrees that the other party may be irreparably
injured by a breach of this letter agreement by such party and that money
damages may be an inadequate remedy for breach of this letter agreement because
of the difficulty of ascertaining the amount of damage that may be suffered in
the event that this letter agreement is breached. Accordingly, each party agrees
that the other party may seek specific performance of this letter agreement and
injunctive or other equitable relief as a remedy for any such breach, without
proof of actual damages, and further agrees to waive any requirement for the
securing or posting of any bond in connection with any such remedy. Such remedy
shall not be deemed to be the exclusive remedy for a breach of this letter
agreement, but shall be in addition to all other remedies available at law or
equity. In the event of litigation relating to this letter agreement, the
non-prevailing party (as determined by a court of competent jurisdiction in a
final, nonappealable order) will reimburse the prevailing party for its
reasonable out-of-pocket expenses (including, without limitation, reasonable
out-of-pocket legal fees and expenses) incurred in connection with all such
litigation.



 



 

22.           Counterparts. This letter agreement may be executed in duplicate
counterparts each of which shall be determined to be an original.






Very truly yours,

UNITED RETAIL GROUP, INC.

 

By

 

 

Chief Executive Officer

 

I hereby agree to the terms and conditions set forth above and acknowledge that
I have received and read a copy of the United Retail Group, Inc. 2006
Equity-Based Compensation and Performance Incentive Plan.

 

 



_________________________________

 

(please sign your name)

(date stamp of Company Secretary)

 

 

 

 